DETAILED ACTION
	This is in response to communication received on 12/24/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 4/1/21, and 8/30/21.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In specific, the independent claim 1 has been amended to include a negative limitation for composition of a monomer and a negative limitation for a formula for a polymer. 
In Remarks dated 12/24/21, page 5-9, Applicant states that support for the negative limitation on the monomer can be found in the Examples, as the monomers used does not have a (meth)acryloyl group and a vinylether group. However, this is not proper support (See MPEP 2173.05(i)). 
To clarify, merely because Applicant teaches some materials that do not have a (meth)acryloyl group and a vinylether group does not mean that there is support for excluding all materials that have a (meth)acryloyl group and a vinylether group. Those groups are not discussed in the specification or even identified as embodiments. Therefore there is no basis for their exclusion.

In fact, Examiner notes that it appears that the formula is taken from the Prior Art of MATSUDA (JP2014005341A) and not from any part of the Applicant’s disclosure. Examiner also notes that MATSUDA was not one of the references that was incorporated by reference in the specification. It appears as though the claims have been amended to exclude subject matter not in the specification or any element of the Applicant’s invention, but rather to exclude subject matter found in the prior art used to reject the claims.
This is improper.
As for claims 2-7, as they are dependent from claim 1 and contain all the subject matter therein, they are similarly rejected.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over OTANI (JP 2014005341A) and MATSUDA (JP 2008303310A) on claims 1-7 are withdrawn because the claims have been amended to include new matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner draws attention to Illsley et al. US PGPub 2019/0111452 paragraph 114 which specifically teaches the VEEA and VEEM (the monomers relied upon in the previous rejection), and that ACMO (acryloyl morpholine, one of the monomers used in the Examples provided by Applicant in the specification) were known equivalent monomers for used in free radical polymerizing.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717